Title: To Benjamin Franklin from the Comte de Maillebois, 27 February 1782
From: Maillebois, Yves-Marie Desmaretz, comte de
To: Franklin, Benjamin


Paris le 27. fev 1782.
J’ai lhonneur de vous adresser, mon cher Confrere, Le paquet cy joint qui contient des papiers importants Et qui interessent une de mes amies, Mde. La Mise [Marquise] de Cassiny, qui a des affaires assés considérables En amerique. Il s’agit de faire légaliser Ses procurations. Vous trouverés tout en regle dans les papiers cy joints. Je vous prie de vouloir bien me les renvoyer, expédiés, le plustot qu’il vous sera possible, desirant les porter moimême chés M. le Mis. de Lafayette. J’aurais été vous chercher, si Je n’etais encore bien faible le convalescent d’une attaque de goute qui m’a duré plus de 5 semaines. Je suis bien faché, mon cher Confrere de ne pas vous voir plus souvent, mais j’espere que vous n’en êtes pas moins convaincu du tendre Et inviolable attachement avec lequel j’ai l’honneur d’être votre tres humble Et très obéissant serviteur. /.
Maillebois
M. de Franklin
 
Notation: Maillebois 7. Fevr. 1782.
